Judgment, Supreme Court, New York County (Bruce Allen, J), rendered October 5, 2004, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him, as a second felony offender, to a term of five years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]). The evidence *212established that defendant injured a police officer, while acting with the intent to prevent the officer from performing a lawful duty (see Penal Law § 120.05 [3]).
Defendant did not preserve any of his challenges to the court’s jury instructions, and we decline to review them in the interest of justice. Were we to review these claims, we would find no basis for reversal. The main and supplemental instructions conveyed the proper principles and provided the jury with appropriate guidance given the issues raised at trial, particularly since defendant did not raise a justification defense. Concur— Friedman, J.E, Marlow, Sweeny, Catterson and Malone, JJ.